YRULINCS 43310037 - BYERS, PATRICK ALBERT JR - Unit: MAR-I-A

oe FLED eat cy

 

FROM: 432310037 Loeeen
10: woodard, Sanchez OO AECEWED
SUBJECT: Testimony Of Wayne E. Jenkins in re: Federal Trial 0
DATE: 10/20/2019 07:57:59 PM CT 28 20g
| AEM US DISTRICT On ;
Yo: U.S. Attorney For The Northern District of Maryland wy DISTRICT OF MARY ARN
AUSA Debra. L. Dwyer, Judge Richard D. Bennett, DePuy

and States Attorney Marilyn Mosby

Patrick Albert Byers, Jr. my case was the highly publicized capital murder that went to trial in 2009. | was tried for the murder of
larry Haynes and the murder for hire of Carl Stanley Lackl. | have always maintained my innocence, and that has not changed.
The government's star witness was City of Baltimore police officer Wayne E. Jenkins who testified that | was the one who kilied
Larry Haynes.

This officer was the only witness to testify that | was the one who killed Larry Haynes and the government allowed this officer to
tastify without presenting a single piece of evidence to support his testimony. The government never mentioned anything
regarding the fact that this officer had previously been involved in illegal activities dating back to 2009. Officer Jenkins has
recently been indicted, convicted, and sentenced to multiple years in federal prison for his involvement in illegal activities while
working as a police officer in 2005. -

The Government petitioned to have Umar Burley's conviction overtumed because Officer Jenkins testified against him. This
iaok place right after the State overturned 300 convictions followed by 150 more convictions and just recently, the state
overturned 800 more. The State is in the process of going back to 2003 and overturning more convictions that involved any of
the officers who were recently convicted for their involvement in illegal activities.

Officer Jenkins and several other police officers have been discredited for their testimonies in the arrest and trials of hundreds
uf convicted persons, and the State has not only overturned hundreds of convictions, they are refusing to even retry them.

My entire trial was relied upon by the testimony of Officer Jenkins for which he convinced the Government and jury. | have
contacted judges, lawyers and even congressmen and my voice is not being heard. | cannot be any different from the hundreds
af other prisoners which had their convictions overtumed du to the testimony and involvement of the discredited police officers,
epecifically Wayne Earl Jenkins.

| am confident that the U.S. Department of Justice will conclude that there exists a miscarriage of justice due to the Wayne Earl
Jenkins apen court testimony. Thereby correct the malfeasance and injustice | am currently suffering. I've stood firm on my
innocence since 2004, and | do believe that the outcome of my trial would have been different without the testimony of Wayne
liar Jenkins, let alone his false testimony.

0/20/19

ce: Edna Booze Respectfully Submitted
Sanchez Woodard
Debra L. Dwyer, AUSA By
Marilyn Mosby, States Attarney Patrick Byer:
Maryland Attorney General

   
    
    

 

Sur.
ae ok Lk ~ ~ Li i
- Pog

Pater tole buyers + UB 41094 —emmrunssines

ued a Center . 22 OCF. 2609 M9 L 2
0.06% ba

Marion EL CI

 

 

 

FILED
Looeto a
RECEWED 43310-037
~ 2 Clerk Us District Court
OCT 2 8 2619 101 W Lombard ST
United States District Ct .
er nc U.S. DIBTRIC ICT Co Baltimore, MD 21201
VIDISTRICT OF MARY Aggy? United States

2120i-2625i5 He Vah et fedy teed ghey gegggdedy PM yapual eg] ply fe gadyplyleft]s
